In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                       No. 14-929
                                   Filed: June 7, 2017

* * * * * * * * * * * * *  *                          Special Master Sanders
DARREN STARR, as father and*
natural guardian of the minor, J.S.,
                           *                          Joint Stipulation on Damages; Human
                           *                          Papillomavirus (“HPV”) Vaccine; Postural
         Petitioner,       *                          Orthostatic Tachycardia Syndrome
                           *                          (“POTS”); Dysautonomia.
v.                         *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Kathleen Rachel Hersh-Boyle, Hersh & Hersh, San Francisco, CA, for Petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On September 30, 2014, Darren Starr (“Petitioner”), on behalf of his minor son, J.S.,
petitioned for compensation pursuant to the National Vaccine Injury Compensation Program.2 42
U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged that as a result of a human papillomavirus
(“HPV”) vaccine administered on October 24, 2013, J.S. developed postural orthostatic
tachycardia syndrome (“POTS”) and/or dysautonomia. See Stipulation for Award at ¶¶ 1-4, filed
June 6, 2017. Petitioner further alleged that J.S. experienced residual effects of his injury for more
than six months. Id. at ¶ 4.

1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
        On June 6, 2017, the parties filed a stipulation in which they state that a decision should be
entered awarding compensation to Petitioner. Respondent denies that J.S. suffers POTS and/or
dysautonomia, and further denies that these conditions and/or any other condition were caused-in-
fact by his HPV vaccine. Nevertheless, the parties agree to the joint stipulation, attached hereto
as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

              a. A lump sum payment of $50,000.00, in the form of a check payable to
                 petitioner as guardian/conservator of J.S.’s estate. This amount represents
                 compensation for all damages that would be available under 42 U.S.C. §
                 300aa-15(a).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                               s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                  2